Citation Nr: 0729702	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

The propriety of the rating reduction from 20 percent to 10 
percent for the service-connected status post right eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from July 1975 to December 
1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The RO reduced the veteran's 20 percent disability rating for 
the service connected status post right eye injury rating to 
10 percent, effective on February 1, 2003.  The veteran 
disagreed with the reduction.  During the appeal, the case 
was permanently transferred to the RO in San Diego, 
California.

In the veteran's VA Form 9, received at the RO in April 2004, 
the veteran requested to appear at a personal hearing at the 
RO before a Veterans Law Judge.  In May 2004, however, the 
veteran submitted a signed statement indicating that he no 
longer wanted a hearing.

This case was previously before the Board in March 2006, at 
which time the Board remanded the case to the RO for further 
development and consideration.  The case since has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  The evidence at the time of the reduction in rating for 
status the veteran's status post right eye injury showed that 
the disability has improved, he is not blind in either eye, 
and his disorder is manifested by a corrected distance visual 
acuity of 20/70 in his right eye, and a loss of right eye 
visual field between 30 and 45 degrees.

CONCLUSION OF LAW

A reduction to 10 percent for the veteran's service connected 
status post right eye injury was proper, and the criteria for 
restoration of a 20 percent disability rating have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 
4.83a, 4.84a, Diagnostic Code 6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

Evidence associated with the veteran's claims file include 
service medical records, private treatment and examination 
reports, lay statements, and VA compensation examinations, 
including to assess the severity of his status post right eye 
injury - the dispositive issue.  As mentioned, while the 
veteran indicated in correspondence received in April 2004 
that he wanted a hearing, he subsequently notified the Board 
in May 2004 that he no longer wished to have a hearing.  So 
his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702(e).  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So, the Board finds that the duty 
to assist has been met.

Here, the veteran was provided a January 2002 letter 
regarding this claim.  That letter, however, did not 
specifically inform him of the evidence required to show his 
disabilities had not improved - so that he could receive a 
more favorable determination on the proposed reduction, 
instead referring to the requirements for establishing an 
increased rating.  So that letter did not address the correct 
subject matter.

The Court has held that a first element notice error has the 
natural effect of producing prejudice.  Overton v. Nicholson, 
20 Vet. App. 427, 436 (2006).  But see, also, Sanders v. 
Nicholson, 487 F.3d 881 (2007) (going even further and 
indicating that any errors in a VCAA notice for any of the 
elements of that notice are presumed to be prejudicial unless 
rebutted by VA).

In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, "VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."

As a means of rectifying the problems with the January 2002 
letter, the RO sent the veteran a March 2002 proposal to 
reduce his rating, and it correctly apprised the veteran of 
the evidentiary requirements for his claim against the 
propriety of the November 2002 reduction.  Then, when the 
case came before the Board in March 2006, it was remanded not 
only for a VA examination, but also for the veteran to be 
apprised of the requirements of the VCAA.  Thereafter the RO 
sent the veteran an April 2006 letter that notified him of 
the requirements of this Act, including in terms of advising 
him of the laws and regulations governing his claims on 
appeal, the evidence that he needed to submit, and the 
evidence that VA would attempt to obtain for him.  This 
additional letter also specifically informed him of the need 
to submit any evidence in his possession.  Furthermore, the 
RO went back and readjudicated his claims in the May 2007 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where content-complying VCAA notice was 
not sent until after the initial adjudication of the claim, 
the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  All of this, considered in the 
aggregate, demonstrates that any notice error will not affect 
the essential fairness of the adjudication the veteran's 
claims.  See Sanders, supra.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

In this case, the veteran claims that the reduction of his 
rating was improper, so this claim is different than a claim 
for service connection or for an increased rating.  But even 
so, the record reflects that the veteran has been provided 
notice of the type of evidence or information needed to 
receive a higher rating and an effective date.  While 
information concerning effective date was not provided in the 
initial January 2002 VCAA letter, it was included in the 
April 2006 letter and, as discussed above, the claim was 
subsequently readjudicated in the May 2007 SSOC.  
Accordingly, any prejudice in not receiving pre-decisional 
notice concerning this downstream effective date element has 
been rebutted.  See Mayfield v. Nicholson 20 Vet. App. 537 
(2006) (Mayfield); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (requiring that the Board explain why it is 
not prejudicial to the veteran to consider evidence in the 
first instance, that is, without the RO having initially 
considered it).  So, proceeding with adjudication of this 
case does not prejudice the veteran.

Governing Law, Regulations, and Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability, or 
in this case for a rating reduction, is the present level of 
disability.  Although VA is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

1.  Procedural Requirements Pertaining to Rating Reductions

Prior to a reduction or discontinuation of compensation, a 
recipient of VA benefits is entitled to notice of the 
proposed reduction with a detailed explanation of the reasons 
for the proposed reduction and 60 days in which to respond to 
the proposed action.  38 C.F.R. § 3.105(e).  In a March 2002 
rating decision and transmittal letter, the RO notified the 
veteran of the proposed reduction, the reasons for the 
proposal, and of his rights under the process, to include the 
right to request a hearing.  So the applicable regulations 
are complied with, in that regard.

Also, unless otherwise provided in paragraph (i) of this 
section, if additional evidence is not received within that 
60 day period, final rating action will be taken, and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  38 
C.F.R. § 3.105(e) (2007).  Here, the decision reducing the 
veteran's rating was made November 27, 2002, and the 
veteran's rating was reduced effective February 1, 2002.  So, 
due process considerations have been effectively complied 
with in regard to the reduction in this case.  See 38 C.F.R. 
§ 3.105(e).

2.  Evidentiary Requirements for a Reduction

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004); Brown v. 
Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
impose a clear requirement that VA rating reductions be based 
upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

With respect to whether the evidentiary requirements for 
reducing the evaluation are met, the provisions of 38 C.F.R. 
§ 3.344(a), regarding stabilization of disability ratings, 
are not for application, since the veteran's 20 percent 
evaluation had not been in effect for a period of five years 
or more.  The 20 percent evaluation was in effect from 
January 20, 2000, until the reduction effective February 1, 
2003.  See 38 C.F.R. § 3.344(c); Brown, 5 Vet. App. at 418 
(1993).

Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c).

The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 
C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421 (1993); see 
also Kitchens v. Brown, 7 Vet. App. 320 (1995); (holding that 
when a RO reduces a veteran's disability rating without 
observing the applicable VA regulations, the reduction is 
void ab initio.)

The veteran's status post right eye injury is rated under 38 
C.F.R. § 4.84a, Diagnostic Code 6080 (2007), which applies to 
visual field impairment.  As will be shown below, there is no 
indication that the veteran's left eye vision can, in any 
way, be characterized as blind.  Where only one eye is 
service connected and the veteran is not blind in both eyes, 
the other eye is considered normal for rating purposes.  See 
38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service- 
connected evaluation).  So for purposes of the analysis 
contained herein, the veteran's left eye will be treated as 
normal.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Fundoscopic and 
ophthalmologic findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2007).  Measurement of the visual field will be made when 
there is disease of the optic nerve or when otherwise 
indicated.  38 C.F.R. § 4.76 (2007).

An unhealed injury of the eye is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2007).  So, while the veteran's 
current rating is based on visual field impairment, the Board 
must also consider the loss in visual acuity.

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22.5 degrees apart 
will be charted for each eye.  The charts will be made a part 
of the report of examination.  Not less than 2 recordings, 
and when possible, 3 will be made.  The minimum limit for 
this function is established as a concentric central 
contraction of the visual field to 5 degrees.  This type of 
contraction of the visual field reduces the visual efficiency 
to zero.  Where available the examination for form field 
should be supplemented, when indicated, by the use of tangent 
screen or campimeter.  This last test is especially valuable 
in detection of scotoma.  38 C.F.R. § 4.76 (2007).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2007).

Under 38 C.F.R § 4.84a, Diagnostic Code 6080 for evaluation 
of field vision, unilateral concentric contraction of the 
visual fields to 60 degrees but not to 45 degrees is rated as 
10 percent disabling; unilateral concentric contraction of 
the visual fields of 45 degrees but not to 30 degrees is 
rated as 10 percent disabling, or as equivalent to visual 
acuity of 20/70; unilateral concentric contraction of visual 
fields to 30 degrees but not to 15 degrees is rated as 10 
percent disabling, or as equivalent to visual acuity of 
20/100; unilateral concentric contraction of the visual 
fields to 15 degrees but not to 5 degrees is rated as 20 
percent disabling, or as equivalent to visual acuity of 
20/200; and unilateral concentric contraction of the visual 
fields to 5 degrees is rated as 30 percent disabling, or as 
equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2007).  Demonstrable pathology 
commensurate with the functional loss will be required.  The 
concentric contraction ratings require contraction within the 
stated degrees, temporally; the nasal contraction may be 
less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) 
(2007).  Unilateral loss of temporal half is rated as 10 
percent disabling, or rated as 20/70 (6/21); and unilateral 
loss of nasal half is rated as 10 percent disabling, or as 
20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2007).

The severity of visual acuity loss is also determined by 
applying the criteria set forth at 38 C.F.R. § 4.84a (2007).  
Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable (0 percent) to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2007).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2007).

In pertinent part, a 10 percent disability rating is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2007).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2007).

Historically, the veteran received service connection for 
residuals of an in-service right eye injury by rating 
decision of March 2000.  His initial rating was established 
at 20 percent, effective January 20, 2000.  So here, in order 
to establish the propriety of the reduction in this case, the 
evidence must show that the veteran's best corrected right 
eye distance visual acuity, or right eye field of vision, 
shows sustained improvement from the time of that rating 
decision.  See 38 C.F.R. § 3.344.  

Evidence of record at the time of the March 2000 rating 
decision included a private eye examination report dated 
February 2000.  The veteran's chief complaint was for a red, 
itchy and blurry right eye.  He described poor vision since 
being hit with a baseball in the eye in 1976.

Upon physical examination, his right eye visual acuity was 
20/200 +1 for which the veteran gave a past history of no 
improvement; left eye visual acuity was 20/20 -3.  Ocular 
pressure was 11 in the right eye and 12 in the left.  Eye 
examination revealed clear corneas bilaterally, 5 millimeter 
right pupil, 4-5 millimeter left pupil, a clear left eye lens 
and a 2+ reactive right eye lens.  He had a 1+ afferent 
pupillary defect.  The examiner's impressions were of ocular 
allergies and a macular scar from prior trauma.  The veteran 
was prescribed patanol.

At a follow up evaluation, also in February 2000, the veteran 
complained of difficulty sleeping due to his condition.  His 
eyes were still having redness.  Visual acuity in the right 
eye was 20/ 200 with a past history of no improvement; the 
veteran's left eye visual acuity was 20/ 20 -1.  Intraocular 
pressure readings were 10 bilaterally and the slit lamp 
examination was normal, with lenses clear bilaterally.  
Examination of the macula showed a large scar on the upper 
half of the right eye.  Again, the veteran was found to have 
traumatic scarring and ocular allergies.

Evidence received following the initial March 2000 rating 
decision includes additional records of private eye treatment 
in August 2001.  The veteran complained of double vision, 
redness, itchiness, and reliance on his left eye for visual 
acuity.  Corrected distance visual acuity was measured as 
20/100 -1 in the right eye and 20/20 in the left eye.  The 
veteran's conjunctiva was white and his cornea was clear, 
bilaterally.  Funduscopic examination revealed scarring on 
the veteran's right macula.  Based on these findings, the 
veteran was found to have a history of right eye trauma with 
a probable vitreal tear and choroidal rupture.  This was 
found to appear flat and stable compared to old records.  The 
veteran's nerves were found to look healthy, bilaterally.  
Optic neuropathy was doubted.  Follow up examination was 
recommended, to check for trauma related glaucoma.

So, based on the rating table for impairment of central 
visual acuity found in 38 C.F.R. § 4.84a, a right eye visual 
acuity of 20/100 and a normal left eye would equate to 10 
percent rating under Diagnostic Code 6077.  This is evidence 
of improvement with the veteran's eye condition, when 
compared to the 20 percent rating previously established by 
the March 2000 rating decision.

A private medical note dated February 2002 states that the 
veteran's visual acuity was 20/40 right eye and 20/20 in his 
left eye.  The examiner noted that this condition was not 
likely to improve.  However, when compared to the criteria 
for a 20 percent rating impairment of central visual acuity 
under Diagnostic Code 6077, this represents an improvement 
from the prior established disability level.  See 38 C.F.R. 
§ 4.84a.

In March 2002, the veteran underwent a VA eye examination.  
His corrected distance visual acuity was 20/100 in the right 
eye, with no improvement on pinhole, and 20/20 in the left 
eye.  The veteran's intraocular pressures were 15, 
bilaterally.  Pupils were 4-2 millimeters on the left and 5-3 
millimeters on the right, with a 1+ afferent pupillary defect 
on the right.  Motility was considered full.  Visual field 
examination revealed a significant visual defect superiorly 
on the right eye.  Slit lamp examination was generally 
normal, with mildly dry corneas and punctuate staining 
bilaterally.  Anterior chambers were deep and quiet.  
Funduscopic examination revealed the right eye to have clear 
vitreous with a normal cup to disc ratio.  A bent macular 
scar was observed, with pigment changes noted in the inferior 
temporal quadrant, starting from the center of the fovea and 
extending past he inferior arcade into the periphery.  The 
rest of the veteran's periphery was considered normal.  Left 
eye findings were normal.  Based upon this examination, the 
veteran was diagnosed with traumatic maculopathy of the right 
eye, dry eye syndrome, and myopia.

In June 2002, the veteran underwent another VA eye 
examination.  Pertinent past service and medical history was 
discussed.  The veteran's corrected distance visual acuity 
was measured as 20/ 20 bilaterally, with pinhole testing for 
the right eye.  Near vision with correction and near card was 
20/200 in the right eye and 20/50 in the left eye.  This was 
after dilation of the eyes.  Confrontation of visual fields 
was full in the left eye.  The right eye showed significant 
superior visual field defect extending into the central 
vision.  Tonometry with a tonopen showed intraocular pressure 
of 11, bilaterally.  Slit lamp examination was normal.  
Funduscopic examination revealed vitreous floaters in the 
right eye and a normal left eye.  Cup to disc ratio was .4 in 
the right eye and .3 in the left eye, with sharp margins 
bilaterally.  The right eye macula shows a large atrial 
thickened and hyperpigmented scar inferiorly, which extends 
from inferior to the arcades into the fovea.  The scar was 
described as flat, with no evidence of choroidal neovascular 
membrane or any vessel leakage.  The left eye macula was 
intact.

Based upon these findings, the examiner again noted the 
scarring, and stated that the veteran's best corrected visual 
acuity in the right eye appears to be 20/50.  This was 
characterized as "not surprising in light of the extent of 
the macular/ retinal scar that is present."  Applying 20/50 
right eye visual acuity to Diagnostic Code 6079 yields, at 
most, a ten percent rating.  38 C.F.R. § 4.84A.  So these 
findings show essentially similar findings to the prior 
examinations.  Together, they show an improvement in the 
veteran's visual acuity.

Then, in September 2002, the veteran's field of vision was 
tested.  The results showed a large superior visual field 
defect of the right eye, which appears to respect the midline 
and appears to go through the superior part of fixation in 
the right eye.  According to the Goldman perimeter test 
results, contraction of the visual fields were as follows:

For the left eye: Vision temporally, no contraction (normal 
field 85) Down temporally, contraction to 80 (normal field 
85) Vision down, contraction to 65 (normal field 65) Down 
nasally, no contraction (normal field 50) Vision nasally, 
contraction to 48 (normal field 60) Up nasally, contraction 
to 45 (normal field 55) Vision up, no contraction (normal 
field 45) Up temporally, no contraction (normal field 55).

For the right eye: Vision temporally, contraction to 30 
degrees (normal field 85) Down temporally, contraction to 63 
(normal field 85) Vision down, contraction to 56 (normal 
field 65) Down nasally, contraction to 43 (normal field 50) 
Vision nasally, contraction to 25 (normal field 60) Up 
nasally, contraction to 12 (normal field 55) Vision up, 
contraction to 2 (normal field 45) Up temporally, contraction 
to 2 (normal field 55).

As explained, ratings for impairment of field vision may be 
based on concentric contraction or based on an equivalent 
visual impairment.  In his right eye, the veteran had 
concentric contraction of visual field between 30 and 45 
degrees, which would warrant a 10 percent rating under 
Diagnostic Code 6080.  See also 38 C.F.R. § 4.84 Diagnostic 
Code 6079.  Also explained above, 38 C.F.R. § 3.383 requires 
that, in this case, the left eye be considered normal.  So, 
basically, the veteran would be rated at 10 percent for field 
loss, which is the same rating established by the evidence 
for his central visual acuity.  This, again, shows an 
improvement from the 20 percent rating established in March 
2000.

Private eye examination report from May 2006 includes the 
veteran's complaints of a 30 year history of right eye blurry 
vision.  The veteran reported his vision was getting 
gradually worse over the receding five years.  Pertinent 
medical history was discussed.

Upon physical examination, the veteran was found to have 
right eye corrected distance visual acuity of 20/125 and 
20/25 in the left.  His intraocular pressure was found to be 
10 in the right and 17 in the left.  His left eye visual 
field was full to confrontation and a defect was noted in the 
superior aspect of the veteran's right eye.  Extraocular 
movement was characterized as full, with normal alignment.  
The veteran's right eye showed 3.5 millimeter pupil with 
absent reaction to light.  The left eye showed a 2 millimeter 
pupil with a positive reaction to light and no afferent 
pupillary defect.  Slit lamp examination was generally 
normal.  Indirect ophthalmoscopy noted scleral deposits on 
the veteran's right eye.  Findings were generally normal 
otherwise, but atrophy and scarring of the inferior macula 
and chorioretinal scarring inferiorly with retinal holes and 
scarring around the margins of the retinal holes was noted.  
A partial vitreous separation was observed in the veteran's 
right eye.  A Fast Macular Thickness Map scan was performed.  
This showed changes to the veteran's right eye macula.

Based upon this examination, the private physician concluded 
that the veteran had traumatic chorioretinal scar with severe 
retinal atrophy in the right eye.  Optical coherence 
tomography revealed a lamellar hole involving the fovea of 
the right eye.  Peripheral retinal holes with dense 
pigmentary changes and scarring were observed around the 
margins, indicating chronicity.  The examiner recommended 
observation for spreading of the atrophic scar to the fovea, 
which could cause further vision loss.

In September 2006, the veteran underwent another VA eye 
examination.  His claims file was reviewed and pertinent past 
service and medical history was discussed.  The veteran 
complained of a large right eye scar, which affected his 
vision and was progressively worsening.  Specifically, he 
complained of redness, dryness, glare, blurring, double 
vision, tunnel vision, impaired night vision, and floaters.  
He indicated no periods of incapacity due to this disease.

Upon physical examination, the veteran was found to have 
uncorrected distance vision of 20/70 in his right eye and 
20/30 in his left.  No improvement was noted with correction, 
so the scores for corrected distance visual acuity are the 
same.  A visual field defect was noted, and described as 
being large superior hemi-field defect detected with 
confrontational visual field assessment.  Tonometry revealed 
intraocular pressure of 12, bilaterally.  A lesion was noted 
on the inferior lid of his right eye, and considered 
suspicious for basal cell carcinoma.  A large region of 
atrophic scarring was noted on the right eye retina.  
Fundoscopic examination revealed abnormalities with the optic 
nerve, described as .65 on the right eye and .4 on the left.  
The macula was described as having an atrophic retinal scar 
impinging on the fovea and extending through the inferior 
arcade and into the far periphery of the right eye.  This 
scar was further described as extensive with atrophic retina 
and retina pigment epithelial clumping extending inferiorly 
in the right eye.  His left eye was normal.  The right eye 
was also found to have floaters, more prominent in the right 
than left.  Other findings were essentially normal.

Following the physical examination, the veteran was described 
as being employed as a truck driver.  His retinal scarring 
was described as extensive, and the examiner found it would 
have significant general occupational effects.  It was 
considered as being capable of producing vision difficulty in 
that regard.  With respect to daily activities, the right eye 
disorder was described as producing no effects.

Based on these findings, the examiner noted that the scar 
appears slightly larger today than it did at the time of 
prior hand drawn diagrams.  It was described as being stable, 
and it was found to be the cause of his decreased visual 
acuity, in addition to the large superior hemifield visual 
defect.

The Board observes that there are divergent opinions of 
record regarding the severity of the veteran's claimed 
condition.  The VA physician who examined the veteran in 
September 2006 stated in his report that the veteran's right 
eye corrected distance visual acuity was 20/70, while the 
private physician who examined the veteran in May 2006 
reported that the veteran's corrected right eye distance 
visual acuity was 20/125.  This is significant, in that a 
determination that the latter finding represents the current 
state of the veteran's disability could affect the propriety 
of the reduction at issue.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is a legitimate basis for accepting the opinion 
of the September 2006 VA examiner over that of the May 2006 
treatment provider.  The September 2006 examiner is a 
physician who on the basis of a detailed physical 
examination, as well as a review of the veteran's claims 
file, determined that the veteran's status post right eye 
injury visual acuity was not was not as severe as that 
described in the May 2006 private examination report.  This 
physician's comprehensive review of the claims file, 
including, notably, the private physician's opinion itself, 
is of greatest contribution to the probative value of this 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(discussing access of examining physician to the veteran's 
claims file as key factor in evaluating the probative value 
of a medical opinion).  In addition, the visual acuity 
findings presented in this report are consistent with prior 
VA and private examinations, which do not show visual acuity 
findings that would warrant a 20 percent rating.  This 
longstanding demonstration of improvement is particularly 
significant in the case of a rating reduction.  See, e.g. 
38 C.F.R. § 3.344(c) (2007).  In addition, while noting that 
vision impairment could have significant occupational affects 
on the veteran's employment as a truck driver, the examiner 
found there would be no affect on usual daily activities due 
to this condition.  In the alternative, it was indicated that 
he had missed no time from work due to this disorder.  There 
was no indication that he could not work due to this 
disorder.  This characterization is helpful in determining 
the extent of improvement in the veteran's status post right 
eye injury.

By contrast, the May 2006 examination provider did not have 
access to the claims file, nor is there an available record 
of his more recent medical findings.  The visual acuity 
findings showing a right eye corrected distance visual acuity 
of 20/125 are not reproduced in any of the other VA or 
private examinations since the March 2000 rating.  They are 
anomalous in that regard and are contradicted by the records 
in the more recent September 2006 VA examination report.  
With respect to visual field, a Fast Macular Thickness Map 
scan was performed.  However, while these findings appear to 
relate to the extent and severity of the veteran's macular 
scarring, the data produced does not comport with the 
requirements of 38 C.F.R. § 4.76, and cannot be meaningfully 
compared to other medical records in establishing the 
veteran's visual field.

Given the basis of the September 2006 VA examiner's opinion 
in both the record and his objective clinical evaluation, it 
should be afforded greater probative weight.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Thus, the most probative evidence as to the issue of the 
propriety of the reduction of the veteran's rating is in 
favor of this reduction.  This examination shows that an 
improvement in the veteran's status post right eye injury 
residuals has occurred and this actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.

The Board is aware of the veteran's contentions, stated in 
numerous correspondences, that his vision has been 
progressively worsening over the past few years.  However, 
while the veteran is competent to report what he observes 
through his own eyes, his contentions are not medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App 492 (1992).  
More importantly, as discussed above, the objective medical 
evidence of record indicates that his corrected right eye 
distance vision is currently no worse than 20/70 and that his 
visual field is no worse than that which correlates to 20/100 
on the impairment of central visual acuity chart found in 
38 C.F.R. § 4.84a, warranting a 10 percent rating.  These 
medical findings represent an improvement over the right eye 
corrected distance visual acuity of worse than 20/100, as was 
required to establish the 20 percent rating in March 2000.

For these reasons and bases, the reduction of the veteran's 
rating from 20 percent to 10 percent was proper, because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3.


ORDER

The veteran's status post right eye injury having shown 
sustained improvement, the criteria for a 10 percent rating 
are met and a reduction from a 20 percent rating is proper.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


